Citation Nr: 0721967	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The veteran had a hearing before the Board 
in September 2006.

The veteran initially filed his claim in January 2003 and the 
May 2003 rating decision followed.  The Board notes that 
there was a procedural question as to whether the veteran 
initiated new claims in October 2003 and July 2004 statements 
or whether these statements were actually timely notices of 
disagreement (NOD).  The RO originally deemed them new 
claims, "reopened" the claims and denied them on the merits 
in additional rating decisions dated June 2004 and December 
2004.  The Board concludes the context of the veteran's 
statements in addition to subsequent statements indicates the 
veteran intended to appeal the original May 2003 rating 
decision rather than to initiate applications to reopen.  
Ultimately, the RO's Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) accept January 2003 
as the initial date of the veteran's claim and denied the 
veteran's claims on the merits.  Accordingly, this appeal 
before the Board on the merits. 


FINDINGS OF FACT

1.  Current migraine headaches are not related to service or 
any incident therein.

2.  Current low back conditions, to include degenerative disc 
disease (DDD), bulging disc and chronic low back strain, are 
not related to service or any incident therein.

3.  Current right shoulder conditions, to include moderate 
sclerosis, chronic impingement and right shoulder strain, are 
not related to service or any incident therein.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311 (2006).

3.  A right shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

On receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, or something to the effect that the veteran should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The RO sent correspondence in January 2003, March 2005 and 
August 2005; a rating decision in May 2003; and SOCs and 
SSOCs in August 2005, October 2005 and May 2006.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Indeed, the 2003 letter preceded the RO's initial 
adjudication in May 2003.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd in part, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), and aff'd, Dingess v. 
Nicholson, 2007 WL 1686737 (C. A. Fed. Cir. June 5, 2007) 
(not selected for publication No. 2006-7247, 2006-7312).

The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the May 2003 rating decision) or even the final 
adjudication (the May 2006 SSOC) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last adjudication here (the May 
2006 SSOC).  

Any defective notice has not prejudiced the veteran in the 
essential fairness of the adjudication, and any error in VA's 
notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial); Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded medical examination to obtain an 
opinion as to whether his migraines, back condition or right 
shoulder condition can be directly attributed to service in 
January 2006.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the appellant's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
further additional efforts to assist or notify him at this 
point would serve no useful purpose.  See Soyini, supra; 
Sabonis, supra.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the claims.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases, including arthritis and organic 
diseases of the nervous system, manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the veteran's degenerative disc disease is 2004, 
25 years after service.  Likewise, there is no evidence of an 
organic disease of the nervous system within the year after 
service.  As discussed below, a VA examiner found that the 
veteran had tension headaches, not migraine headaches, during 
service and that the migraines developed several years after 
service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his migraine headaches began while 
he was in the military and that his low back and right 
shoulder problems are the result of in-service injuries where 
he injured himself shoveling dirt and falling down a set of 
stairs respectively.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records indicate an injury or 
some trauma resulting in multiple complaints and treatments 
for his right shoulder and low back.  The records also 
indicate in-service treatment for headaches.  Specifically, 
the veteran complained of headaches and light sensitivity 
during an April 1974 optometry examination where he was 
prescribed a new eye glasses prescription.  He complained of 
frontal headaches when in the sun in April and June 1974 
where the examiner indicated the veteran's self-reported 
history of three to four years with headaches.  The veteran 
was also seen in December 1975 with headaches associated with 
a diagnosed upper respiratory infection.  

In regard to his back, the veteran was seen in March 1977, 
March 1978 and December 1978 with complaints of back pain.  
The March 1978 treatment record identifies pain starting 
after shoveling dirt.  At those times the veteran was 
diagnosed with muscle strain.  

The veteran was also seen for complaints of right shoulder 
pain in June 1976, October 1976 and December 1978 where he 
was diagnosed with right should strain, post-trauma ache and 
muscle strain respectively.  His right shoulder was treated 
with Tylenol and heat.  The veteran's November 1978 
separation examination indicates no abnormalities although 
the veteran at the time reported being in "poor health." 

The first question that must be addressed, therefore, is 
whether incurrence of chronic migraine headaches, a low back 
condition or a right shoulder condition are factually shown 
during service.  The Board concludes they were not.  Although 
complaints and treatment for headaches, low back pain and 
right shoulder pain are well documented in the service 
medical records, in each instance the veteran was treated 
with over the counter medications and sent back to active 
duty.  The veteran served six years on active duty despite 
these periodic complaints and his separation examination is 
silent as to any of these conditions.  

Although the veteran indicated on his separation examination 
that he was "in poor health," the medical examiners at the 
time found nothing abnormal.  The veteran filed a claim in 
1979 shortly after separation for tuberculosis and residuals 
of pneumonia.  He was afforded a VA examination in August 
1979 for those two conditions.  But during that examination 
the veteran did not mention any problems with his low back, 
right shoulder or frequent headaches nor did the examiner 
note any such abnormalities.  Although he commented a 
separation about his poor health, the medical evidence at the 
time of separation and shortly thereafter is not consistent 
with the claims of in-service inception of chronic headaches, 
a low back condition, or a right shoulder condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current migraine 
headaches, low back conditions and right shoulder conditions 
are related to his in-service injuries and complaints or any 
other remote incident in service. The Board concludes they 
are not. 

After service, the veteran testified during his September 
2006 Board hearing that he sought treatment immediately from 
a private medical clinic for his headaches, right shoulder 
and low back.  Those records could not be obtained.  Rather 
the most recent private treatment records date back to 1986 
from Dr. Carson.  Dr. Carson, moreover, states in a February 
2003 statement that the veteran was his patient since 1984.  
Very regrettably, there is no available evidence from any 
private doctor who treated the veteran prior to Dr. Carson's 
treatment in 1984.

Within the obtained medical records, the veteran was 
diagnosed with migraine headaches as early as 1985, over five 
years after service.  He was diagnosed with low back muscular 
spasm in January 1992, over ten years after service, and 
right shoulder bursitis/tendonitis in October 2001, over 
twenty years after service.  Both private and VA outpatient 
treatment records indicate on-going treatment for migraine 
headaches; back conditions, to include DDD, bulging disc and 
muscle stain; and shoulder conditions, to include 
bursitis/tendonitis, moderate sclerosis and muscle strain 
since those dates.  

Dr. Carson issued multiple opinions regarding the etiology of 
the veteran's various conditions.  In February 2003, Dr. 
Carson opines as follows:

[The veteran] has been my patient since 1984. 
He's been treated for migraine headaches 
throughout that time....He is also treated for 
hypertension and his headaches are associated 
with rise in blood pressure. (Emphasis added).

In July 2003, Dr. Carson stated as follows:

This note is intended to further explain my note 
of February 10, 2003 on VA Form 21-4138.  The 
reference to [the veteran's] headaches being 
"associated with rise in blood pressure" should 
be clarified.  What the statement is intended to 
convey is that his blood pressure goes up when 
gets a headache, not that his blood pressure 
causes headaches.

In November 2005, Dr. Carson opined as follows:

I have reviewed the Service Medical Records 
supplied to me by [the veteran].  I understand 
that he was discharged sometime in 1979.  He 
suffers from chronic headaches, chronic right 
shoulder pain, and chronic back pain, all having 
their onset while he was in the military and 
therefore allegedly service related.

Service Medical Records show that in April and 
July of 1974 he was treated for frontopaietal 
headaches.  At that time, he gave a 3-4 year 
history of these headaches....It would appear that 
these headaches had their onset while in military 
service and therefore it is at least as likely as 
not that these headaches are related to the 
military service. (Emphasis in original)....

Service Medical Records show that he was treated 
on three occasions and had physical therapy for a 
right shoulder injury that occurred around July if 
1974 when he fell down some stairs.  I would think 
that this condition had its onset in and is due to 
that specific incident while in military service. 
(Emphasis in original).

Service Medical records show that he was treated 
on three occasions for back pain that occurred 
after a shoveling incident in March of 1978.  I 
would think that this condition had its onset in, 
and is due to that specific incident while in 
military service.  (Emphasis in original).

Although the Board cannot ignore medical evidence, it can 
discount its relevance.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  In this case, the Board does not find Dr. 
Carson's various statements persuasive.  Dr. Carson relies on 
many inaccurate or incomplete factual premises in rendering 
his opinions.  A medical opinion based on incorrect factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

For example, in regard to the veteran's migraine headaches, 
Dr. Carson notes the veteran self-reported a history of 
headaches of 3 to 4 years in 1974, but concludes that his 
headaches had their onset in service.  The veteran actually 
entered the military in January 1973 and, therefore, the 
veteran's reported history would suggest his headaches had 
their onset prior to the military.  The veteran's complete 
in-service medical records also indicate that his headaches 
were always associated with something else, such as an 
inaccurate eyeglass prescription in January 1973, a sore 
throat in 1974 or an upper respiratory infection in December 
1975.  The veteran's complete post-service medical records 
indicate the first diagnosis of migraine headaches in 1985, 
many years after service.  Finally, treatments for his 
headaches, as Dr. Carson alludes to, have been associated 
with other conditions throughout the years such as 
hypertension and depression.  Indeed there are private 
hospitalization records from 1990, 1992 and 1994 indicating 
extensive treatment for depression and severe headaches.  
Such factors were not considered or discussed by Dr. Carson 
in rendering his opinion regarding the etiology of the 
veteran's current migraine headaches.

In regard to the veteran's low back and right shoulder 
conditions, Dr. Carson indicates the veteran's back and right 
shoulder complaints, but he did not discuss the veteran's 
separation examination, which listed no orthopedic 
abnormalities, or his post-service medical records (including 
a 1979 VA examination soon after separation), which indicate 
no further treatment or diagnosis of any low back problems 
until 1993, over ten years after service and no further 
treatment or diagnosis of any right shoulder problem until 
2001, over twenty years after service.  Dr. Carson did not 
discuss the veteran's post-service occupation in the 
maintenance department for Southwestern Steel and Wire 
Company for the past 25 years.  Dr. Carson's opinions are 
based on incomplete information, and indeed in some instances 
inaccurate information, and therefore, is not persuasive.

In contrast, the veteran was afforded VA examinations for his 
claimed conditions in January 2006.  The examiner also 
detailed the veteran's in-service treatment, complaints and 
injuries for each condition, but also noted the veteran's 
post-service occupation for the past 25 years in the 
maintenance department for Southwestern Steel and Wire 
Company.  

In regard to the veteran's headaches, the examiner diagnosed 
the veteran with migraine headaches opining as follows:

On review of this veteran's service medical 
records, there was noted treatment for headaches 
starting in 1974.  Veteran was seen on several 
occasions with headaches, but these were normally 
associated with another condition, such as sore 
throat.  In the opinion of this examiner, 
veteran's current complaints of migraine headaches 
would not be at least as likely as not related to 
the headaches that he had suffered while in the 
military.  (Emphasis added).  The symptoms of the 
headaches in the military are markedly different 
than the symptoms of which the veteran is 
currently complaining....the history showed that he 
had complaints of headaches "for approximately 
three - four years."  This was in 1974, which 
would mean veteran's headaches had started long 
before his military career. 

...

Therefore, in conclusion, veteran's current 
complaints of migraine headaches as described 
above would not be at least as likely as not 
related to the headaches that he had prior to and 
going into the service.  The medical record does 
reflect a development of migraine headaches 
occurring in the 1980s.  This does not appear to 
be a worsening of the headaches that he had prior 
to and going into the service, but the development 
of migraine headaches which did not occur until 
some time after having left the service.

As to the veteran's low back condition, the examiner 
diagnosed the veteran with chronic low back strain opining as 
follows:

Review of [the veteran's] service medical records 
do show that he complained of back problems as 
described above, but these appear only as listed 
above apparently associated with one instance of a 
muscle strain, and there appears to be no evidence 
of a chronic ongoing back problem while in the 
service based on the medical record.  Veteran has 
been seen for back pain since his time in the 
military, but given his long civilian career 
working the maintenance department for 
Southwestern Steel and Wire Company, in the 
opinion of this examiner, veteran's current 
complaints of back pain and back strain would not 
be at least as likely as not related to this 
instance of back pain in the military as described 
above. (Emphasis added).

In regard to the veteran's right shoulder condition, the VA 
examiner diagnosed the veteran with right shoulder strain 
opining as follows:

Veteran's service medical records show that he had 
complaints of pain to his shoulder on July 7, 1976 
when he fell down some stairs.  He was also seen 
[two other times]....Veteran's service medical 
records appears to have had two separate 
incidences of minor strain injury tied to his 
right shoulder, which appears to have been 
episodic and related to specific minor traumas as 
described in the medical record.  In the opinion 
of this examiner, these do not appear to 
constitute an ongoing chronic medical problem and 
would not appear to be at least as likely as not 
responsible for any continuing ongoing right 
shoulder pain/strain symptoms that this veteran is 
currently experiencing. (Emphasis added).

The Board finds the VA examiners' opinions more probative and 
persuasive because of the thoroughness of the factual 
discussion and the rationales.  The conclusions are based on 
specific clinical tests and findings, and a complete review 
of the claims file, including Dr. Carson's various 
statements.  Also, the examiners do not disagree with the 
reported history noted in Dr. Carson's opinions.  That is, 
each examiner indicates the various in-service complaints and 
treatments.  In short, the evidence is not evenly balanced 
because the negative evidence is more probative and more 
thorough on the issues of whether migraine headaches, low 
back conditions, and right shoulder conditions are related to 
any incident of service. 

The Board has considered the veteran's statements that he 
suffered with headaches, back pain and shoulder pain in the 
military and thereafter.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the veteran's claims fail based upon the 
lack of persuasive medical nexus associating his in-service 
injuries and treatment to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some probative and 
persuasive evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).   In other words, even 
accepting the veteran's allegations, there simply is no 
competent, persuasive and probative medical evidence linking 
his current conditions to service. 

The Board concludes service connection must be denied as to 
all claims.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply, and the claims for service connection must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

However, the Board notes that if the veteran should acquire 
any relevant evidence in the future (including any records 
from the years immediately after service, which are now 
unavailable), then he may seek to reopen the claims on the 
basis of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 2002).


ORDER

Service connection for migraine headaches is denied.

Service connection for a low back condition is denied.

Service connection for a right shoulder condition is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


